I think the Court erred in refusing to give requested charge No. 10, asked for by defendant. *Page 365 
My conception of the law is that a defendant as well as the state may have a theory consistent with the evidence upon which charges may be predicated to be considered by the jury in weighing the evidence for and against the defendant's theory of the case. The fact that evidence preponderates against the defendant's theory is no ground for refusing an applicable charge on a matter of law.
BUFORD, J., concurs.